Citation Nr: 0638287	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-06 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a respiratory 
disability.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to June 
1958.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
St. Louis, Missouri, VA Regional Office (RO).  

This case has previously come before the Board.  In June 
2005, the matter was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

In correspondence received in April 2004, the veteran 
withdrew his request for a hearing.  


FINDING OF FACT

A chronic respiratory disorder was not manifest in service 
and is not attributable to service, including any exposure to 
asbestos.


CONCLUSION OF LAW

A chronic respiratory disorder was not incurred or aggravated 
in active service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.  In September 2002, the veteran was 
sent VCAA notification.  This noted predated the initial 
unfavorable decision.  Although the 4th and 5th elements were 
not addressed at this time, the Board herein is not granting 
service connection; thus, that matter is moot with no 
prejudicial error as addressed below.  

First, VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim.  In this case, the claimant was 
provided notice by letters dated in September 2002 and August 
2005.  The letters notified the claimant of the substance of 
the VCAA, including the type of evidence necessary to 
establish entitlement to the benefit sought and whether or 
not the claimant or VA bore the burden of producing or 
obtaining that evidence or information.  Consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the RO 
essentially satisfied the notice requirements in this letter 
by:  (1) informing the claimant about the information and 
evidence not of record that was necessary to substantiate the 
claim; (2) informing the claimant about the information and 
evidence the VA would seek to provide; (3) informing the 
claimant about the information and evidence the claimant was 
expected to provide; and (4) requesting the veteran inform 
the RO of any information or evidence the claimant wanted the 
RO to obtain and requesting that the claimant provide copies 
of any private treatment records in the claimant's possession 
that pertained to the claim.

VCAA notification predated adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
 
As noted, the claimant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection, but the claimant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  See Dingess, supra.  Despite the 
inadequate notice provided to the veteran on these latter 
two elements, the Board finds no prejudice to the claimant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the claimant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.   

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
The veteran had competent representation and opportunity for 
a hearing.  The record shows that the veteran was able to 
meaningfully participate in the adjudication of the claim.  
Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. September 
22, 2006). Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West. 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2006).

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease. M21-1, Part VI, 7.21(d)(1) (October 3, 1997).  
Radiographic changes indicative of asbestos exposure include 
interstitial pulmonary fibrosis (asbestosis), pleural 
effusions and fibrosis, pleural plaques, and mesotheliomas of 
pleura and peritoneum.  M21-1, Part VI, 7.21(a)(1) (October 
3, 1997).  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease. M21-1, Part VI, 7.21(c) (October 3, 1997).  
Some of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, demolition of old 
buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement and pipe products, 
military equipment, etc. M21-1, Part VI, 7.21(b)(1) (October 
3, 1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The veteran asserts he has a respiratory disorder, to include 
asbestosis, as a result of exposure to asbestos during 
service.

Service medical records are negative for reference to 
asbestos exposure and an asbestos-related disease is not 
shown.  The June 1958 separation examination report shows the 
lungs and chest were normal.  The Board notes that records 
received in April 2003 reflect post-service exposure to 
asbestos in relation to the veteran's employment.   
Regardless, the Board finds that the veteran does not have 
asbestosis or an asbestos-related respiratory disorder, and 
thus, exposure will not be further addressed.  

Initially, the Board notes that the veteran is competent to 
report his symptoms.  As a layperson however, his opinion is 
not competent in regard to diagnosis or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons 
are not competent to offer evidence that requires medical 
knowledge).  In regard to a diagnosis of asbestosis, the 
Board finds the probative evidence establishes that the 
veteran does not have asbestosis or an asbestos related 
respiratory disorder.  In that regard, the Board notes that 
impressions of an April 2002 VA x-ray examination of the 
chest were cardiomegaly and suggestive of chronic vascular 
congestion, and no tumor, mass, or lymphadenopathy.  The 
impressions of an October 2002 private x-ray examination of 
the chest were borderline cardiomegaly, previous sternal 
splitting thoracotomy with encircling sutures having largely 
broken at the sternum, and small areas of fibrosis in the 
lung bases.  A January 2003 VA examination report notes 
ischemic heart disease with past history of bypass surgery, 
and that a diagnosis of asbestosis was made on previous x-
rays by the veteran's private physician.  The impressions of 
a January 2003 VA x-ray examination report were mild 
cardiomegaly with postoperative changes of a coronary artery 
bypass graft, and small plate of atelectasis at the left lung 
base.  On VA x-ray examination in April 2003, the impressions 
were no radiographic evidence of active pulmonary disease.  
X-ray examination of the chest in May 2003 was noted to show 
mild cardiomegaly, post-operative changes, and small plate of 
atelectasis.  

In regard to an October 1999 letter from the veteran's 
private physician noting a chest x-ray examination was 
"consistent with asbestosis," the May 2003 VA examiner 
stated that, based on VA x-ray examinations, it was at least 
as likely as not that the veteran did not have any asbestos 
related abnormalities in his chest.  The August 2006 VA 
pulmonologist stated that while the veteran's private 
physician had considered some basilar fibrotic areas to be 
'consistent with asbestosis,' pulmonary function testing was 
normal in April 1999, and that it was at least as likely as 
not that the veteran did not have any asbestos related 
abnormalities in his chest, and did not have an asbestos 
related chronic respiratory disability.  While not models of 
clarity, the May 2003 and August 2006 opinions reflect the 
examiners' conclusion that the veteran did not have asbestos 
related abnormalities.  Significantly, the September 2006 VA 
examiner stated that the most recent evidence showed a mild 
ventilatory defect, and a mild respiratory disability, and 
the examiner unequivocally stated that it was unlikely that 
the veteran developed a respiratory disability during 
service, since the veteran had normal pulmonary function 
testing in 1999.  The Board finds the September 2006 VA 
opinion to be probative and consistent with the record.  The 
examiner reviewed the claims file, provided a complete 
rationale for the opinion, and unambiguously stated that any 
respiratory disorder was not related to service.  

In sum, the evidence shows that the veteran's lungs and chest 
were normal at separation, pulmonary function testing was 
normal in April 1999, and the competent and probative 
evidence establishes no link between the remote onset of a 
respiratory disorder and service.  

The preponderance of the evidence is against the claim.  
Consequently, the benefits sought on appeal are denied.








ORDER

Service connection for a respiratory disorder is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


